EVANS, Circuit Judge.
On motion' of counsel for respondent, counsel for petitioners consenting thereto, and upon consideration of the certificate of the Clerk of the United States Board of Tax Appeals, it is ordered and adjudged that this- cause be docketed in this court and that the petition of John M. Smyth, Mary Smyth Nelson, and William P. Smyth, trustees of the John M. Smyth Trust Estate, for a review of the decision of the United States Board of Tax Appeals, entered therein on August 10, 1937, be, and the same is hereby, dismissed.